DETAILED ACTION

Claims 387-394, 396-397, and 399-400 are pending for examination. 
Claims 405-411 are withdrawn from further consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 389 and 391 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 389 and 391 recite “encapsulated within the polymeric nanoparticles, on the surface of the polymeric nanoparticles, and/or covalently bound to the polymer from which the polymeric nanoparticles are formed.”  However, the phrase “covalently bound to the polymer from which the polymeric nanoparticles are formed,” is indefinite because it is unclear which polymer Applicants are referring to.  Claim 387 recites multiple polymers, including polylactic acid, polylactide-co-glycolide, and an amphiphilic polymer having a first end formed of a hydrophobic polymer selected from the group consisting of polylactic acid and polylactide-co-glycolide and a second end formed of a hydrophilic polyethylene glycol polymer.  Therefore, the generic term “polymer” as set forth in claims 389 and 391 is unclear, because of the multiple polymers that are recited in independent claim 387. 
Double Patenting
The rejection of claims 387-394, 396-397, and 399-400 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 9539210 or claims 1-18 of US Patent No. 10736848, is withdrawn in response to Applicant’s filing of a Terminal Disclaimer 06/10/2022.
Conclusion
Claims 387-388, 390, 392-394, 396-397, and 399-400 are allowed.
Claims 389 and 391 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699